Citation Nr: 1242531	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  08-08 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel











INTRODUCTION

The Veteran served on active duty from November 2000 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that granted entitlement to service connection for PTSD and assigned a disability rating of 30 percent, effective August 31, 2007.  

In a January 2008 rating decision, the RO increased the disability rating for PTSD to 50 percent, effective from August 31, 2007.  As this rating does not represent the highest possible benefit, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This case has been previously remanded by the Board in January 2011 and March 2012, for additional development.  It is again before the Board.


REMAND

The instant matter has been remanded twice for additional development.  Unfortunately, the Board finds that another remand is necessary in order to obtain the evidence necessary to decide the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Therefore, a remand is again required to ensure compliance with the Board's remand instructions.  Id.

In the January 2011 remand, the Board noted that the Veteran had undergone three VA examinations in connection with this PTSD claim, but that two of the three VA examiners had found that the Veteran did not meet the criteria for an Axis I diagnosis of PTSD as set forth in the Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  It was unclear from the record whether those examiners ever reviewed the claims folder and relevant evidence of record prior to arriving at their opinions.  The Board found that because the evidence of record since 2007, to include lay statements submitted by the Veteran and his wife, the GAF (Global Assessment of Functioning) scores that ranged from 35 to 75, prior VA examination reports, and the VA treatment reports relevant to the Veteran's PTSD, varied widely with respect to diagnosis and severity of symptoms of PTSD, the VA examiners' failure to review the entire claims rendered the February and October 2009 VA examinations inadequate for rating purposes.

The Board therefore remanded the matter to obtain a VA examination that addressed these issues.  In the January 2011 remand, the Board indicated that if the Veteran failed to appear for the examination, the examiner was to review the record and provide answers to the questions presented in the remand directives, especially with respect to whether the Veteran in fact has PTSD.

The RO scheduled the Veteran for an examination to be conducted in March 2011; however, he failed to report for this examination.  The agency of original jurisdiction (AOJ) did not obtain a VA opinion based on a review of the evidence of record, but instead issued a supplement statement of the case (SSOC) explaining that the Veteran had not reported for the VA examination and that his claim would be decided on the evidence of record.  

The Board again remanded the case in March 2012, noting that an opinion was still necessary in order to decide the claim.  In its instructions, the Board did not require the AOJ to attempt to provide another examination for the Veteran, but instructed the AOJ to obtain a VA opinion as to the issues set out above.  However, in response to the Board's March 2012 remand, the AOJ scheduled the Veteran for another examination to be held in June 2012.  The Veteran did not report to the examination, and the AOJ issued an SSOC in October 2012, again informing the Veteran that, as he did not appear for his examination, his claim would be decided on the evidence of record.  

While generally, "[w]hen a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record," 38 C.F.R. § 3.655(b) (2012), here, the Board specifically directed that should the Veteran fail to report for his scheduled examination, the examiner was to review the record and provide answers to the questions presented in the Board's remand.  That was not done in this case. 

As such, this case requires further remand in order to ensure that the requirements set out herein have been followed.  On remand, the AOJ should obtain a VA opinion only, answering the questions set out below in the remand directives, without attempting to schedule Veteran for further examination with regard to this claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's claims folder to be reviewed by a VA psychiatrist other than those whose evaluations are currently contained in the record.  Upon review of the record, to specifically include the lay statements submitted by the Veteran and his wife, the GAF scores ranging from 35 to 75, the prior VA examination reports, and the VA treatment reports relevant to the Veteran's PTSD, the VA psychiatrist should, to the extent possible, provide following:

a) determine whether the Veteran currently suffers from PTSD and provide an assessment of the severity of any PTSD symptoms.  In doing so, the reviewer should specifically consider the Veteran's January 2008 NOD and his wife's statement in support of his claim, the November 2007, February 2009, and October 2009, VA examination reports, and the VA treatment reports showing treatment for PTSD. The reviewer should be asked to reconcile his or her findings and conclusions with the three VA examinations already of record.

b) comment on the Veteran's level of occupational impairment caused by any PTSD symptoms and estimate a global assessment of functioning (GAF) score, with its meaning explained in the context of the rating criteria.  The reviewer should reconcile his or her findings and conclusions with the GAF scores already of record.  The reviewer should explain the differences in the GAF scores provided in November 2007, January 2008, February 2008, April 2008, February 2009, and October 2009.

c) provide a longitudinal analysis of the Veteran's PTSD from 2007 forward, and if possible, attempt to differentiate between symptoms related to his PTSD diagnosis and his major depression.

If the VA psychiatrist finds that he or she is unable to provide answers to the above questions, the reviewer should explain the inability to do so and identify precisely what facts could not be determined. 

2.  The AOJ must ensure that all medical opinion reports comply with this remand and the questions presented in the request, especially with respect to the instructions to provide, to the extent possible, a longitudinal analysis of the Veteran's PTSD from 2007, an analysis of the divergent GAF scores previously assigned to the Veteran, and an opinion as to whether the Veteran in fact has PTSD.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

